Per Curiam:

The appeal herein is dismissed for the want of a substantial federal question. Rosenberg v. Wisconsin, 290 U.S. 600, 601; Mueller v. Illinois, 289 U.S. 711; Leach v. California, 287 U.S. 579, 590; Lavine v. California, 286 U.S. 528; Sproles v. Binford, 286 U.S. 374, 393; Bandini v. *610Superior Court, 284 U.S. 8, 18; Hygrade Provision Co. v. Sherman, 266 U.S. 497, 501-503. Insofar as the papers whereon the appeal was allowed seek review in respect of asserted denial of rights under the Federal Constitution by rulings of the Supreme Court of Colorado not involving the validity of any statute of the state, such papers are treated as a petition for writ of certiorari (§ 237 (c), Judicial Code, as amended by the Act of February 13, 1925, 43 Stat. 936, 938), and certiorari is denied.
Mr. Charles Ginsberg for appellant. Mr. Paul P. Prosser for appellee.